Title: From George Washington to Henry Lee, 16 October 1793
From: Washington, George
To: Lee, Henry


          (Private)
          Dear Sir,Mount Vernon 16th Oct.
              1793.
          Since my arrival at this place I have been favoured with your
            letters of the 17th ulto and 7th instt. For your kind attentions to me I pray you to
            receive my sincere acknowledgments.
          I have always (from the accounts given of it) entertained a high opinion of Colo.
            Taliaferro’s threshing Machine, but knew at the sametime I had no stream that could
            supply water for one, on any of my Farms. This was confirmed when Mr Payne came hither
            & examined them.
          The model brought over by the English farmers may also be a good one, but the utility
            of it among careless negros, & ignorant Overseers, will depend absolutely upon the simplicity of its construction; for if there be anything
            complex in the Machinery, it will be no longer in use than a mushroom is in existence. I
            have seen so much of the beginning & ending of these new inventions that I have
            almost resolved to go on in the old way of treading, until I get settled again at home,
            and can attend myself to the management of one.
          As a proof in point of the almost impossibility of putting the Overseers of this
            Country out of the track they have been accustomed to walk in, I have one of the most
            convenient Barns in this, or perhaps any Country, where 30 hands may with great ease be
            employed in threshing. I had half the Wheat of the farm stored in this Barn and nothing
            to do but to lay it on the floor; yet, when I came home
            about the middle of September, I found a treading yard within 30 feet of the Barn
            door—the Wheat again removed from the Barn—and the horses treading it out on the ground in an open exposure liable to the vicissitudes of
            weather. I am now erecting a building for the express purpose of treading. I have
            sanguine expectations of the utility of it—and if I am not deceived in them—it may
            afford you some satisfaction when you come into this part of the Country to call &
            look at it.
          I have a grateful sense of your kind offer of Mr Workman. Previous however to the
            communication I had engaged a manager from the Eastern shore of Maryland—But the impression on my mind is not lessened on that
            account.
          I have not, as you will perceive, touched the subject of Politics in this letter. The
            reasons are, your letter of the 17th has expressed my ideas precisely of the conduct,
            & views of those who are aiming I am certain at nothing short of the subversion of
            the General Government; and that they would do it at the expence even, of plunging the
            Country in to the horrors of a disastrous war; and because I wish to wait a little
            longer to see what may be the sense of legally constituted bodies at the meetings about
            to take place.
          The public service requiring it, I shall set off in about ten days for Philadelphia or
            vicinity. Though unknown to your lady, I beg my respectful compliments may be presented
            to her. I wish you an agreeable & harmonious
            Session—and with much truth I am Dear Sir Your Affecte Hble Servt
          
            Go: Washington
          
        